Simmons, C. J.
Although it was probably intended by the plea to allege that the mortgage sought to be foreclosed was given only as collateral security for the payment of an open account which the defendant contemplated contracting with the plaintiffs at the time the mortgage was executed, and that this account was afterwards fully paid off and discharged, the plea in fact falls too far short of distinctly and plainly making these allegations to render it good against a demurrer alleging that it did not clearly and distinctly set out any matter of defense. ■ Judgment affirmed.
Ray & Ray and Harrison & Peeples, for plaintiff in error. "t. A. Wright, contra.